t c memo united_states tax_court randall e runquist petitioner v commissioner of internal revenue respondent docket no filed date randall e runquist pro_se margaret burow and thomas mackinson for respondent memorandum opinion swift judge this case is before us on respondent’s motion to dismiss for failure to properly prosecute petitioner and his wife live in oregon respondent determined a dollar_figure deficiency in petitioner and his wife’s joint federal income taxes and an addition_to_tax under sec_6651 and a penalty under sec_6662 in the respective amounts of dollar_figure and dollar_figure in petitioner and his wife earned and received wages from their employment with metropcs and tigard-tualatin school district 23j of dollar_figure and dollar_figure respectively on their late filed joint federal_income_tax return petitioner and his wife reported a dollar_figure early ira distribution but reported zero in wages on audit respondent charged petitioner and his wife with the above wages and determined the above joint income_tax deficiency at the court’s date trial calendar in san francisco california this case was called and set for trial on date on date petitioner called respondent’s counsel and stated that he wanted to withdraw his petition and not proceed with his case at the time of trial on date petitioner appeared and represented to the court that he was not a taxpayer that congress did not intend to tax everyone--only employees of the government--and that his and his wife’s wages were not taxable petitioner offered no credible_evidence and petitioner asked that he be allowed to withdraw his petition 1all section references are to the internal_revenue_code at the date hearing the court attempted to explain to petitioner the taxability of wages the overwhelming authority therefor and the risks that the court would impose penalties if petitioner continued with tax-protester arguments the court also attempted to explain to petitioner the obvious personal financial and other risks associated with petitioner’s assertion of tax-protester arguments petitioner disclosed that he had already separated from his wife and that his life could not get much worse and petitioner acknowledged that his many problems related to his tax-protester status the court gave petitioner weeks to reconsider his tax-protester arguments a followup conference call occurred on date at which petitioner requested and was given additional time to consider his arguments in this case at another conference call on date however petitioner again asserted the same tax-protester arguments that he was not a taxpayer and that his and his wife’s wages were not taxable petitioner’s arguments merit no analysis or discussion the court has gone out of its way to assist petitioner to abandon his tax-protester status and to become tax compliant for the reasons stated in respondent’s motion to dismiss for lack of prosecution respondent’s motion will be granted on our own motion we will impose on petitioner a penalty of dollar_figure under sec_6673 for filing a frivolous lawsuit and for making frivolous arguments herein an appropriate order of dismissal and decision will be entered
